Case 2:21-cv-04111-GRB-ST Document 22-1 Filed 08/02/21 Page 1 of 2 PageID #: 347




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK


 ZIP AVIATION, LLC,
                                                              Civil Action No.: 2:21-CV-04111-GRB
           Plaintiff,

           -v-                                                DECLARATION OF JOLYON
                                                              (“JOL”) A. SILVERSMITH

 ROBINSON AVIATION (RVA), INC., and
 TOWN OF EAST HAMPTON,

           Defendants.



           Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

           1.      I am an attorney with the law firm of KMA Zuckert LLC.

           2.      I submit this affidavit in support of my motion for admission to practice pro hac

 vice in the above-captioned matter.

           3.      As shown in the Certificate of Good Standing annexed hereto, I am a member in

 good standing of the Bar of the District of Columbia. I am also a member and in good standing

 with the Bars of Maryland, Massachusetts, the United States District Courts for the District of

 Columbia and the District of Massachusetts, the United States Court of Appeals for the Ninth

 and District of Columbia Circuits, the United States Court of Federal Claims, and the United

 States Supreme Court.

           4.      There are no pending disciplinary proceedings against me in any state or federal

 courts.

           5.      I have never been convicted of a felony.

           6.      I have never been censured, suspended, disbarred, or denied admission or

 readmission by any Court.


                                                   1
Case 2:21-cv-04111-GRB-ST Document 22-1 Filed 08/02/21 Page 2 of 2 PageID #: 348




        7.      I have read and am familiar with the Local Rules of this Court, and agree to be

 bound thereby.

        8.      Wherefore, I respectfully submit that I be permitted to appear as counsel and

 advocate pro hac vice in case 2:21-CV-04111-GRB for the National Business Aviation

 Association, Inc., the Eastern Region Helicopter Council, Inc., and Helicopter Association

 International, Inc.

        9.      I declare under penalty of perjury, that the foregoing is true and correct.



 Executed on: August 2, 2021




                                                                                     .
                                               Jolyon (“Jol”) A. Silversmith, Esq.
                                               888 17th Street, N.W., Suite 700
                                               Washington, D.C. 20006
                                               jsilversmith@kmazuckert.com
                                               (202) 298-8660




                                                  2
